Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 21, 2015

                                       No. 04-14-00884-CR

                                 EX PARTE Thomas A. PENA,

                   From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR12630-W1
                         Honorable Lorina I. Rummel, Judge Presiding


                                          ORDER
        After this accelerated appeal was reinstated, we ordered appellant to file his brief on or
before May 28, 2015. On May 18, 2015, appellant filed an unopposed motion to extend time to
file appellant’s brief, asking for an additional sixty days in which to file the brief. After review,
we GRANT the motion and ORDER appellant to file his brief on or before July 27, 2015.
Appellant is reminded that this is an accelerated appeal. Accordingly, appellant is advised that
NO FURTHER EXTENSION OF TIME TO FILE THE BRIEF WILL BE GRANTED.




                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court